  

Exhibit 10.1

 



November 15, 2018

 

Boxwood Merger Corp.
1112 Montana Avenue, Suite 901
Santa Monica, CA 90403

 

Re: Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) to be entered
into by and among Boxwood Merger Corp., a Delaware corporation (the “Company”),
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley & Co. LLC
and Macquarie Capital (USA) Inc., as representatives (the “Representatives”) of
the several underwriters (each, an “Underwriter” and collectively, the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 23,000,000 of the Company’s units (including up to
3,000,000 units that may be purchased pursuant to the Underwriters’ option to
purchase additional units) (each, a “Unit”), each Unit comprised of one share of
the Company’s Class A common stock, par value $0.0001 per share (the “Common
Stock”), and one redeemable warrant (each, a “Warrant”). Each Warrant will
entitle the holder thereof to purchase one share of Common Stock at a price of
$11.50 per share, subject to adjustment. The Units shall be sold in the Public
Offering pursuant to a registration statement on Form S-1 and prospectus (the
“Prospectus”) filed by the Company with the Securities and Exchange Commission
(the “Commission”) and the Company has applied to have the Units listed on the
Nasdaq Capital Market. Certain capitalized terms used herein are defined in
paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Boxwood Sponsor, LLC (the “Sponsor”) and each of the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team (each such other undersigned individual, an “Insider” and
collectively, the “Insiders”), hereby agrees with the Company as follows:

 

1.          The Sponsor and each Insider agrees that (a) if the Company seeks
stockholder approval of a proposed Business Combination, then in connection with
such proposed Business Combination, it, he or she shall (i) vote any shares of
Capital Stock owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any shares of Common Stock owned by it, him or
her in connection with such stockholder approval; and (b) if the Company engages
in a tender offer in connection with a proposed Business Combination, it, he or
she shall not sell any shares of Common Stock to the Company in connection
therewith.

 

2.          The Sponsor and each Insider hereby agrees that in the event that
the Company fails to consummate a Business Combination within 24 months from the
date of the closing of the Public Offering, or such longer period approved by
the Company’s stockholders in accordance with the Company’s amended and restated
certificate of incorporation, the Sponsor and each Insider shall take all
reasonable steps to cause the Company to (i) cease all operations except for the
purpose of winding up, (ii) as promptly as reasonably possible but not more than
ten business days thereafter, subject to lawfully available funds therefor,
redeem 100% of the Common Stock sold as part of the Units in the Public Offering
(the “Offering Shares”), at a per-share price, payable in cash, equal to the
aggregate amount then on deposit in the Trust Account, including interest earned
on the funds held in the Trust Account and not previously released to the
Company to pay its taxes (less up to $100,000 of interest to pay dissolution
expenses), divided by the number of then outstanding Offering Shares, which
redemption will completely extinguish all Public Stockholders’ rights as
stockholders (including the right to receive further liquidation distributions,
if any), subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in each case to the Company’s obligations under Delaware law to provide
for claims of creditors and other requirements of applicable law. The Sponsor
and each Insider agree not to propose any amendment to the Company’s amended and
restated certificate of incorporation to modify the substance or timing of the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete a Business Combination within 24 months from the closing of the
Public Offering, unless the Company provides its Public Stockholders with the
opportunity to redeem their Offering Shares upon approval of any such amendment
at a per-share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest (which interest shall be net of
amounts released for payment of taxes) earned on the funds in the Trust Account
divided by the number of then outstanding Offering Shares.

 

 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her, provided,
that the foregoing waiver shall not apply with respect to liquidating
distributions from the Trust Account made in connection with any Offering Shares
purchased by the undersigned or its Affiliates during the Public Offering or on
the open market after the completion of the Public Offering if the Company fails
to complete a Business Combination within 24 months of the completion of the
Public Offering. The Sponsor and each Insider hereby further waives, with
respect to any shares of Common Stock held by it, him or her, if any, any
redemption rights it, he or she may have in connection with the consummation of
a Business Combination, including, without limitation, any such rights available
in the context of a stockholder vote to approve such Business Combination or a
stockholder vote to approve an amendment to the Company’s amended and restated
certificate of incorporation to modify the substance or timing of the Company’s
obligation to redeem 100% of the Offering Shares if the Company does not
complete a Business Combination within 24 months from the closing of the Public
Offering or in the context of a tender offer made by the Company to purchase
shares of Common Stock (although the Sponsor, the Insiders and their respective
affiliates shall be entitled to redemption and liquidation rights with respect
to any Offering Shares it or they hold if the Company fails to consummate a
Business Combination within 24 months from the date of the closing of the Public
Offering).

 

3.          Notwithstanding the provisions set forth in paragraphs 7(a) and (b)
below, but except as described in paragraph 7(c) below, during the period
commencing on the effective date of the Underwriting Agreement and ending 180
days after such date, the Sponsor and each Insider shall not, without the prior
written consent of the Representatives, (i) offer, sell, contract to sell,
hypothecate, pledge or grant any option to purchase or otherwise dispose of (or
enter into any transaction that is designed to, or might reasonably be expected
to, result in the disposition (whether by actual disposition or effective
economic disposition due to cash settlement or otherwise)), directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder, with respect to, any
Units, shares of Capital Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, Capital Stock, (ii) enter into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any Units, shares of Capital Stock,
Warrants or any securities convertible into, or exercisable, or exchangeable
for, shares of Capital Stock owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce an intention to effect any such
transaction. Each of the Sponsor and the Insiders acknowledges and agrees that,
prior to the effective date of any release or waiver, of the restrictions set
forth in this paragraph 3 or paragraph 7 below, the Company shall announce the
impending release or waiver by press release through a major news service at
least two business days before the effective date of the release or waiver. Any
release or waiver granted shall only be effective two business days after the
publication date of such press release.

 

4.          In the event of the liquidation of the Trust Account upon the
failure of the Company to consummate its initial Business Combination within 24
months from the closing of the Public Offering, the Sponsor (which for purposes
of clarification shall not extend to any direct or indirect members or managers
of the Sponsor) agrees to indemnify and hold harmless the Company against any
and all loss, liability, claim, damage and expense whatsoever (including, but
not limited to, any and all legal or other expenses reasonably incurred in
investigating, preparing or defending against any litigation, whether pending or
threatened, or any claim whatsoever) to which the Company may become subject as
a result of any claim by (i) any third party (other than the Company’s
independent accountants) for services rendered or products sold to the Company
or (ii) a prospective target business with which the Company has entered into a
written letter of intent, confidentiality or other similar agreement or Business
Combination agreement (a “Target”); provided, however, that such indemnification
of the Company by the Sponsor (x) shall apply only to the extent necessary to
ensure that such claims by a third party for services rendered (other than the
Company’s independent public accountants) or products sold to the Company or a
Target do not reduce the amount of funds in the Trust Account to below the
lesser of (i) $10.00 per Offering Shares and (ii) the actual amount per Offering
Share held in the Trust Account as of the date of the liquidation of the Trust
Account, if less than $10.00 per Offering Share due to reductions in the value
of the trust assets, less the amount of interest earned on the property in the
Trust Account which may be withdrawn to pay taxes and up to $100,000 of interest
to pay dissolution expenses, (y) shall not apply to any claims by a third party
(including a Target) who executed a waiver of any and all rights to the monies
held in the Trust Account (whether or not such waiver is enforceable) and (z)
shall not apply to any claims under the Company’s indemnity of the Underwriters
against certain liabilities, including liabilities under the Securities Act of
1933, as amended. The Sponsor shall have the right to defend against any such
claim with counsel of its choice reasonably satisfactory to the Company if,
within 15 days following written receipt of notice of the claim to the Sponsor,
the Sponsor notifies the Company in writing that it shall undertake such
defense.

 

 2 

 

 

5.          To the extent that the Underwriters do not exercise their option to
purchase up to an additional 3,000,000 Units within 45 days from the date of the
Prospectus (and as further described in the Prospectus), the Sponsor agrees to
forfeit, at no cost, a number of Founder Shares in the aggregate equal to the
product of 750,000, multiplied by a fraction, (i) the numerator of which is
3,000,000 minus the number of Units purchased by the Underwriters upon the
exercise of their option to purchase additional Units, and (ii) the denominator
of which is 3,000,000. The forfeiture will be adjusted to the extent that the
Underwriters' option to purchase additional Units is not exercised in full by
the Underwriters so that the Initial Stockholders will own an aggregate of 20.0%
of the Company’s issued and outstanding shares of Capital Stock after the Public
Offering (not including shares of Common Stock underlying the Private Placement
Units (as defined below) and assuming no Initial Stockholder purchases units in
the Public Offering). The Sponsor further agrees that to the extent that the
size of the Public Offering is increased or decreased, the Company will effect a
stock dividend, stock split or share repurchase or contribution (or other
similar action) back to capital, as applicable, immediately prior to the
consummation of the Public Offering in such amount as to maintain the ownership
of the Initial Stockholders at 20.0% of the Company’s issued and outstanding
shares of Capital Stock after the Public Offering (not including shares of
Common Stock underlying the Private Placement Units (as defined below) and
assuming no Initial Stockholder purchases units in the Public Offering). In
connection with any such increase or decrease in the size of the Public
Offering, (a) the references to 3,000,000 in the numerator and denominator of
the formula in the first sentence of this paragraph shall be changed to a number
equal to 15% of the number of shares included in the Units issued in the Public
Offering and (B) the reference to 750,000 in the formula set forth in the first
sentence of this paragraph shall be adjusted to such number of Founder Shares
that the Sponsor would have to return to the Company in order to hold (together
with the other Initial Stockholders) an aggregate of 20.0% of the Company’s
issued and outstanding shares of Capital Stock after the Public Offering (not
including shares of Common Stock underlying the Private Placement Units (as
defined below) and assuming no Initial Stockholder purchases units in the Public
Offering).

 

6.          (a)          The Sponsor and each Insider agrees not to participate
in the formation of, or become an officer or director of, any other special
purpose acquisition company with a class of securities registered under the
Exchange Act until the Company has (i) entered into a definitive agreement
regarding its initial Business Combination or (ii) failed to complete a Business
Combination within 24 months after the closing of the Public Offering. For the
avoidance of doubt, neither Macquarie Group Limited nor any of its affiliates
(other than the Sponsor) are bound by this prohibition.

 

(b)          The Sponsor and each Insider hereby agrees and acknowledges that:
(i) the Underwriters and the Company would be irreparably injured in the event
of a breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 6(a), 7(a), 7(b), and 9 of this Letter Agreement (ii)
monetary damages may not be an adequate remedy for such breach and (iii) the
non-breaching party shall be entitled to injunctive relief, in addition to any
other remedy that such party may have in law or in equity, in the event of such
breach.

 

7.          (a)          Except as described below, the Sponsor and each Insider
agrees that it, he or she shall not Transfer any Founder Shares (or shares of
Common Stock issuable upon conversion thereof) until the earlier of (A) one year
after the completion of the Company’s initial Business Combination and (B)
subsequent to the Business Combination, (x) if the last reported sale price of
the Common Stock equals or exceeds $12.00 per share (as adjusted for stock
splits, stock dividends, reorganizations, recapitalizations and the like) for
any 20 trading days within any 30-trading day period commencing at least 150
days after the Company’s initial Business Combination or (y) the date on which
the Company completes a liquidation, merger, capital stock exchange,
reorganization or other similar transaction that results in all of the Company’s
stockholders having the right to exchange their shares of Common Stock for cash,
securities or other property (the “Founder Shares Lock-up Period”).

 

 3 

 

 

(b)          Except as described below, the Sponsor and each Insider agrees that
it, he or she shall not effectuate any Transfer of Private Placement Units (or
any securities underlying the Private Placement Units, including the shares of
Common Stock and Private Placement Warrants included in the Private Placement
Units), Private Placement Warrants or shares of Common Stock issued or issuable
upon the exercise of the Private Placement Warrants (collectively with the
Founder Shares and the shares of Common Stock issuable upon conversion thereof,
the “Securities”), until 30 days after the completion of an Initial Business
Combination (the “Private Placement Securities Lock-up Period” and, together
with the Founder Shares Lock-up Period, the “Lock-up Periods”).

 

(c)          Notwithstanding the provisions set forth in paragraphs 3, 7(a) and
7(b), Transfers of the Securities that are held by the Sponsor, any Insider or
any of their permitted transferees (that have complied with this paragraph
7(c)), are permitted (i) to affiliates of the Sponsor, to any of the Company’s
officers or directors, to officers, directors, members or beneficial owners of
the Sponsor, to any affiliates or family members of any of the foregoing or to
any trust where any of the foregoing is the primary beneficiary; (ii) in the
case of any beneficial owner of the Sponsor or an individual, by gift to a
member of one of the members of the beneficial owners of the Sponsor or
individual’s immediate family, to a trust, the beneficiary of which is a member
of one of the beneficial owners of the Sponsor or individual’s immediate family,
an affiliate of any such person or beneficial owner, or to a charitable
organization; (iii) in the case of an individual, by virtue of laws of descent
and distribution upon death of the individual; (iv) in the case of an
individual, pursuant to a qualified domestic relations order; (v) by private
sales or transfers made in connection with any forward purchase agreement or
similar arrangement or in connection with the consummation of the Company’s
initial Business Combination at prices no greater than the price at which the
applicable securities were originally purchased; (vi) in the case of an entity,
as a distribution to its partners, stockholders or members upon liquidation;
(vii) in the event of the Company’s liquidation prior to the completion of the
Company’s initial Business Combination; (viii) by virtue of the laws of Delaware
or the Sponsor’s amended and restated limited liability company agreement upon
dissolution of the Sponsor; or (ix) in the event of the Company’s completion of
a liquidation, merger, stock exchange or other similar transaction which results
in all of the Company’s stockholders having the right to exchange their shares
of Common Stock for cash, securities or other property subsequent to the
Company’s completion of its initial Business Combination; provided, however,
that in the case of clauses (i) through (vi), these permitted transferees must
enter into a written agreement with the Company agreeing to be bound by the
restrictions herein.

 

8.          The Sponsor and each Insider represents and warrants that it, he or
she has never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Sponsor and
each Insider’s questionnaire furnished to the Company is true and accurate in
all respects. The Sponsor and each Insider represents and warrants that: it, he
or she is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding.

 

9.          Except as disclosed in the Prospectus, neither the Sponsor nor any
Insider nor any affiliate of the Sponsor or any Insider, nor any director or
officer of the Company, shall receive from the Company any finder’s fee,
reimbursement, consulting fee, monies in respect of any repayment of a loan or
other compensation prior to, or in connection with any services rendered in
order to effectuate the consummation of the Company’s initial Business
Combination (regardless of the type of transaction that it is), other than the
amounts described in the Prospectus under the heading “Summary – The Offering –
Limited Payments to Insiders.”

 

10.         The Sponsor and each Insider has full right and power, without
violating any agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or a director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or a director of the
Company.

 

 4 

 

 

11.         As used herein, (i) “Business Combination” shall mean a merger,
capital stock exchange, asset acquisition, stock purchase, recapitalization or
similar business combination, involving the Company and one or more businesses;
(ii) “Founder Shares” shall mean the 5,750,000 shares of the Company’s Class F
common stock, par value $0.0001 per share (or 5,000,000 shares if the
Underwriters’ option to purchase additional units is not exercised) initially
held by the Initial Stockholders; (iii) “Initial Stockholders” shall mean the
Sponsor and any other holder of Founder Shares immediately prior to the Public
Offering; (iv) “Private Placement Units” shall mean the 250,000 units, each
consisting of one share of Common Stock and one Private Placement Warrant,
proposed to be acquired by the Sponsor, for an aggregate purchase price of
$2,500,000, or $10.00 per Private Placement Unit, in a private placement that
shall occur simultaneously with the consummation of the Public Offering; (v)
“Private Placement Warrants” shall mean the Warrants to purchase up to 3,500,000
shares (or 4,100,000 shares if the Underwriters’ option to purchase additional
Units is exercised in full) of Common Stock of the Company proposed to be
acquired by the Sponsor, for an aggregate purchase price of $3,500,000 (or
$4,100,000 if the Underwriters’ option to purchase additional Units is exercised
in full), or $1.00 per Private Placement Warrant, in a private placement that
shall occur simultaneously with the consummation of the Public Offering; (v)
“Public Stockholders” shall mean the holders of securities issued in the Public
Offering; (vi) “Trust Account” shall mean the trust fund into which a portion of
the net proceeds of the Public Offering shall be deposited; (vii) “Transfer”
shall mean the (a) sale or assignment of, offer to sell, contract or agreement
to sell, hypothecate, pledge, grant of any option to purchase or otherwise
dispose of or agreement to dispose of, directly or indirectly, or establishment
or increase of a put equivalent position or liquidation with respect to or
decrease of a call equivalent position within the meaning of Section 16 of the
Exchange Act and the rules and regulations of the Commission promulgated
thereunder with respect to, any security, (b) entry into any swap or other
arrangement that transfers to another, in whole or in part, any of the economic
consequences of ownership of any security, whether any such transaction is to be
settled by delivery of such securities, in cash or otherwise, or (c) public
announcement of any intention to effect any transaction specified in clause (a)
or (b); and (viii) “Capital Stock” shall mean, collectively, the Common Stock
and the Founder Shares.

 

12.         This Letter Agreement constitutes the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
supersedes all prior understandings, agreements, or representations by or among
the parties hereto, written or oral, to the extent they relate in any way to the
subject matter hereof or the transactions contemplated hereby. This Letter
Agreement may not be changed, amended, modified or waived (other than to correct
a typographical error) as to any particular provision, except by a written
instrument executed by the Company, the Sponsor and any Insider that is subject
of any such change, amendment, modification or waiver.

 

13.         No party hereto may assign either this Letter Agreement or any of
its rights, interests, or obligations hereunder without the prior written
consent of the other parties. Any purported assignment in violation of this
paragraph shall be void and ineffectual and shall not operate to transfer or
assign any interest or title to the purported assignee. This Letter Agreement
shall be binding on the Sponsor and each Insider and their respective
successors, heirs and assigns and permitted transferees.

 

14.         Nothing in this Letter Agreement shall be construed to confer upon,
or give to, any person or corporation other than the parties hereto any right,
remedy or claim under or by reason of this Letter Agreement or of any covenant,
condition, stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees; provided, however, that the Underwriters shall benefit from the
provisions set forth in paragraphs 3 and 7, which such paragraph shall not be
amended or modified without the written consent of the Representatives.

 

15.         This Letter Agreement may be executed in any number of original or
facsimile counterparts and each of such counterparts shall for all purposes be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

 

16.         This Letter Agreement shall be deemed severable, and the invalidity
or unenforceability of any term or provision hereof shall not affect the
validity or enforceability of this Letter Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

 5 

 

 

17.         This Letter Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of New York, without giving
effect to conflicts of law principles that would result in the application of
the substantive laws of another jurisdiction. The parties hereto (i) all agree
that any action, proceeding, claim or dispute arising out of, or relating in any
way to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

18.         Any notice, consent or request to be given in connection with any of
the terms or provisions of this Letter Agreement shall be in writing and shall
be sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

 

19.         This Letter Agreement shall terminate on the earlier of (i) the
expiration of the Lock-up Periods or (ii) the liquidation of the Company;
provided, however, that this Letter Agreement shall earlier terminate in the
event that the Public Offering is not consummated and closed by April 30, 2019;
provided further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

[Signature Page Follows]

 

 6 

 

  

  Sincerely,       BOXWOOD SPONSOR, LLC        

By: 

/s/ Stephen M. Kadenacy   Name: Stephen M. Kadenacy   Title: Manager        

By: 

/s/ Jin Chun   Name: Jin Chun   Title: Manager        

By: 

/s/ Stephen M. Kadenacy   Name: Stephen M. Kadenacy         By: /s/ Joseph E.
Reece   Name: Joseph E. Reece         By: /s/ Richard A. Gadbois   Name: Richard
A. Gadbois        

By: 

/s/ Alan P. Krusi   Name: Alan P. Krusi        

By: 

/s/ Daniel E. Esters   Name: Daniel E. Esters        

By: 

/s/ Duncan Murdoch   Name: Duncan Murdoch        

By: 

/s/ David Lee   Name: David Lee

 

[Signature Page to Letter Agreement]

 

 

 